DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/29/22 is being considered by the examiner.

				Claim Status
Claims 1-6 are pending and are examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 1, the limitation “pressure- resistant container” is unclear and indefinite. How does the term pressure-resistant modify the structure of the container? Is the container a certain material? How much pressure can be resisted. Please clarify what is meant by pressure-resistant.

Regarding Claim 1, the limitation “a water catcher” is unclear and indefinite. What is the structure of a water catcher? Is it a container? Where is the water catcher arranged relative to other structures? The only recitation in regard to arrangement is the “outlet pipe extending into the water catcher.” Please clarify the term water catcher and how it relates to the flow culture system.

Regarding Claim 1, the limitation in line 12 “a water outlet pipe of the flow culture apparatus” is unclear and indefinite. Is this the same or different than the limitation in line 10, “a depressurized water outlet pipe”? Please clarify how many outlet pipes there are and which structures have outlet pipes. 

Regarding Claim 6, the limitation “hermetically connected” is unclear and indefinite. How are the inflow pressurizer, the flow culture apparatus and the outflow depressurizer hermetically connected if these are distinct structures? What does hermetically connected mean? Does the applicant mean hermetically sealed? Please clarify what is hermetic about these structures. 

Claims 2-5 are rejected by virtue of dependency on a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Wada (WO 2017/130554), in view of Kumar (WO 2004/087584).

Regarding Claim 1, Wada teaches a system for deep sediment flow culture simulating in-situ water pressure, 
comprising a flow culture apparatus (The membrane distillation cell 10 has a porous membrane 11,), and 
an inflow pressurizer (The pressurizer V 40 is installed on the stock solution flow path 110 at the outlet of the stock solution chamber 10 a.) and an outflow depressurizer (A drain path for discharging the condensate to the outside of the cell and an exhaust path for discharging the steam are connected to the condensing chamber 10 b. A pressure reducer 70 is installed in the exhaust path.) each connected with the flow culture apparatus, 
wherein the inflow pressurizer (The pressurizer V 40 is installed on the stock solution flow path 110 at the outlet of the stock solution chamber 10 a.) comprises 
a pressure tank (a condensed liquid tank 60), 
an air inlet pipe (The coolant flow path 120 connects an outlet and an inlet of the cooling chamber 10), 
a pressure regulating valve (a relief valve (pressure adjusting device) V 50), 
a pressure-resistant container and a first support (a membrane distillation cell having a 1st chamber through which a stock solution flows and a 2nd chamber separated from the 1st chamber by a porous membrane), 
wherein the pressure tank is connected with an air inlet of the pressure-resistant container through the air inlet pipe (these are fluidically connected), 
the pressure regulating valve is arranged on the air inlet pipe, and 
the pressure- resistant container containing in-situ overlying water added with isotopes is placed on the first support (the examiner notes the limitation “containing in-situ overlying water added with isotopes is placed on the first support” is directed to intended use of the device. “Water added with isotopes” and whatever else may be in the container are not part of the claimed system.), 
a water outlet of the pressure-resistant container being connected with a water inlet pipe of the flow culture apparatus (The outlet to the inlet of the stock solution chamber 10a. the inlet and the outlet are fluidically connected); 
Wada is silent to the outflow depressurizer comprises a porous medium pipe, 
a second support, a depressurized water outlet pipe and a water catcher, wherein the porous medium pipe is filled with a porous medium material and placed on the second support, wherein an inlet of the porous medium pipe is connected with a water outlet pipe of the flow culture apparatus, and an outlet of the porous medium pipe is connected with one end of the depressurized water outlet pipe, the other end of the depressurized water outlet pipe extending into the water catcher.
Kumar teaches in the related art of membrane distillation which applies to a variety of industries. In subsurface flow systems, wastewater is applied to a cell or channel filled with a porous medium such as gravel or crushed rock. After treatment, the wastewater is collected in the outlet zone (7) and discharge through outlet aperture (14) and directed to further treatment process or to discharge into a waterway or to be used for irrigation purposes. Each component within the media filled channel or treatment zone play a role in the system.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a water catcher (outlet zone), and modified the pipe to be filled with a porous medium, as taught by Kumar, to allow for separation and concentration of a desired material from a bulk solution. 

Regarding Claim 3, modified Wada teaches the system for deep sediment flow culture simulating in-situ water pressure according to claim 1.
Although Wada teaches specifications such as the size of the membrane distillation cell, Wada is silent to the length, width and height of the pressure-resistant container are set as follows: length > twice the width, width > twice the height.
Regarding the size and dimensions of the length, width, and height, In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04 IV. A. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the device of modified Wada such that the length, height, and width of the distillation cell are a particular size.
	
Regarding Claim 4, modified Wada teaches the system for deep sediment flow culture simulating in-situ water pressure according to claim 1, wherein pressure in the pressure-resistant container is adjusted by the pressure regulating value to P during culture: 
    PNG
    media_image1.png
    19
    133
    media_image1.png
    Greyscale
 wherein h is a simulated water depth and Po is 1 standard atmospheric pressure (modified Wada teaches the device would be capable of achieving a pressure. The examiner notes the claim is directed to pressure in the pressure- resistant container which is intended use of the device. The pressure inside the container is not part of the claimed device.).  

Regarding Claim 5, modified Wada teaches the system for deep sediment flow culture simulating in-situ water pressure according to claim 1, wherein the porous medium material in the porous medium pipe is a material meeting the following condition: K =qL permeability coefficient of the porous medium material zr2h wherein q is a required flow rate of flow culture experiment, L is a length of the porous medium pipe, r is a radius of the porous medium pipe, and h is a simulated water depth (Wada teaches a membrane distillation cell having a 1st chamber through which a stock solution flows and a 2nd chamber separated from the 1st chamber by a porous membrane that selectively transmits steam. Porous medium would be capable of meeting this condition).  

Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Wada (WO 2017130554) and Kumar (WO 2004/087584), in view of Platz (US Pub 2010/0151547).

Regarding Claim 2, modified Wada teaches the system for deep sediment flow culture simulating in-situ water pressure according to claim 1, and a pressure relief valve (a relief valve (pressure adjusting device) V 50) are arranged on the pressure- resistant container.  
Modified Wada is silent to a pressure gauge.
Platz teaches in the related art of a pressurizing apparatus. In Fig. 1, A self-pressurizing fermentation apparatus (100) comprises pressure tank (20), pressure sealing mechanism, pressure gauge (70), safety relief valve (80) to prevent pressurization above a pre-calibrated pressurization level, and manual relief valve (90).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a pressure gauge as taught by Platz to be arranged on the container in the device of modified Wada, to measure pressure inside the container.
	
Regarding Claim 6, modified Wada teaches the system for deep sediment flow culture simulating in-situ water pressure according to claim 1.
Modified Wada is silent to the inflow pressurizer, the flow culture apparatus and the outflow depressurizer are hermetically connected.
Platz teaches The self-pressurizing fermentation apparatus includes interconnected tanks. The pressure sealing mechanism comprises clamps, bolts, rubber seals, wing nuts, sealing compounds, and specially contoured lids.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have connected the inflow pressurize, the flow culture apparatus, and the outflow depressurizer, in the device of modified Wada, to be sealed (hermetically connected), as taught by Platz, to maintain a particular pressure within the system.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE BRAZIN whose telephone number is (571)270-1457. The examiner can normally be reached M-F 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JB/
/MATTHEW D KRCHA/Primary Examiner, Art Unit 1796